Name: Council Regulation (EEC) No 2613/79 of 23 November 1979 extending to other products the Annex to Regulation (EEC) No 2532/78 on common rules for imports from the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /2 Official Journal of the European Communities 28 . 11 . 79 COUNCIL REGULATION (EEC) No 2613/79 of 23 November 1979 extending to other products the Annex to Regulation (EEC) No 2532/78 on common rules for imports from the People's Republic of China Whereas, for practical reasons, the Commission should be authorized to bring the Annex in question up to date and to publish it, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2532/78 of 16 October 1978 on common rules for imports from the People's Republic of China ('), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Whereas quantitative restrictions on imports of a number of products from the People's Republic of China have been abolished in all the Member States ; Whereas, moreover, as part of the progressive stand ­ ardization of the import arrangements applied in the Member States, it appears desirable to abolish certain other quantitative restrictions on imports from the said third country ; Whereas extending the Annex to Regulation (EEC) No 2532/78 to include imports of the products in question is not liable to create a situation in which the application of protective measures within the meaning of Title IV of that Regulation would be justi ­ fied ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2532/78 shall be extended to include the products listed in the Annex to this Regulation . Article 2 The Commission is hereby authorized to publish the updated version of the Annex to Regulation (EEC) No 2532/78 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1979 . For the Council The President R. Mac SHARRY &gt;) OJ No L 306, 31 . 10 . 1978 , p. 1 . 28 . 11 . 79 Official Journal of the European Communities No L 301 /3 BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE Position i den fÃ ¦lles toldtarif Nummer des Gemeinsamen Zolltarifs CCT heading No NumÃ ©ro du tarif douanier commun Numero della tariffa doganale comune Nummer van het gemeenschappelijk douanetarief 27.12 A 27.14 28.01 C 29.01 D IV 30.04 38.11 D 40.12 44.23 B I 69.13 70.14 A 76.01 B 85.01 B C 89.01 B II a) 90.05 90.08 97.02